Title: John Hollins to Thomas Jefferson, 14 April 1820
From: Hollins, John
To: Jefferson, Thomas


						
							Dear sir
							
								Baltimore
								14th April 1820
							
						
						I inclose a letter for Mr Brockenbrough for your satisfaction—The letter for Mr Purking or Perkins will most likely be found in the General Post Office, in which case I have requested it may be sent to Mr B. yourself. or me, as may be usual in such cases.—
						
							With Sentiments of high respect & esteem
							I am Yrs very truly
							
								Jno Hollins
							
						
					